Citation Nr: 1009675	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to recognition of N.V. as the "helpless child" of 
the appellant on the basis of permanent incapacity for self-
support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for twenty years on active duty from 
January 1952 to January 1972.  He died in June 2005.  The 
appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision that, in pertinent 
part, denied recognition of N.V. as a helpless child of the 
appellant on the basis of permanent incapacity for self-
support.  The appellant timely appealed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In this case, the appellant contends that her daughter, N.V., 
was disabled prior to her 18th birthday, and that N.V. should 
be considered clinically helpless.

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2009).  Pursuant to 38 C.F.R. § 3.356(a) (2009), a 
child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  The focus of analysis is on 
the individual's condition at the time of her 18th birthday.  
It is that condition which determines whether entitlement to 
the status of "child" should be granted.  See Dobson v. 
Brown, 4 Vet. App. 443 (1993).

The appellant's daughter, N.V., was born on July [redacted], 1980.  
She is currently 29 years old and her 18th birthday was on 
July [redacted], 1998.  The appellant asserts that N.V. was incapable 
of self-support by the time she was 18 years old due to 
severe eye damage.

Private treatment records received in August 2007 from N.V.'s 
treating physician, James Wilson, M.D., reveals that N.V. was 
severely visually disabled in 2004; and that what she could 
and could not do had to be determined on a task-by-task 
basis.

In her substantive appeal submitted in August 2008, the 
appellant reported that N.V.'s eye tests in 1996 revealed 
severe eye damage; and that N.V.'s vision became much worse 
prior to her 18th birthday.  The claims file does not contain 
any treatment records for N.V. dated prior to July [redacted], 1998.

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as whether an individual became permanently incapable of 
self-support.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Under these circumstances, the Board finds that an 
examination is needed to obtain an informed medical opinion 
as to the nature and extent of N.V.'s vision impairment prior 
to July [redacted], 1998-to specifically include what employment 
limitations would have existed at age 18 and what limitations 
are currently shown.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After obtaining any necessary 
authorization from the appellant, please 
request treatment records that pertain to 
the claim for recognition of N.V. as the 
"helpless child," from Dr. James Wilson 
at the Charles Retina Institute in 
Memphis, Tennessee, and/or from any other 
physician or facility identified by the 
appellant, for treatment of N.V. in the 
years 1996, 1997, and 1998.  Any Social 
Security records reflecting N.V.'s 
disability status should also be obtained 
and associated with the claims folder.  

2.  Afford the appellant's daughter, 
N.V., a VA examination to identify all 
current disability underlying her current 
complaints of severe vision impairment.  
The claims file must be made available to 
the examiner for review.  The examiner is 
requested to determine whether it is at 
least as likely as not (50 percent 
probability or more) that any such vision 
impairment or another disability rendered 
N.V. permanently incapable of self-
support at the time of her 18th birthday 
(July [redacted], 1998).  The examiner should 
reconcile any opinion with the private 
treatment records (described above and 
associated with the claims file).  The 
examiner should provide a rationale for 
the opinions.

The appellant's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
appellant's daughter, N.V., and the 
examination report should note review of 
the file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the appellant until she is notified 
by the RO or AMC; however, the appellant is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



